Citation Nr: 1001892	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for low back disability.  

2.	Entitlement to an initial compensable rating for herpes 
simplex, types 1 and 2.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 2003 to April 2007.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, granted service connection for herpes simplex 
type 1 and 2, rated zero percent; and denied service 
connection for mechanical low back pain, also claimed as 
sacroiliac strain.  The case is now under the jurisdiction of 
the RO in Waco, Texas.  


FINDINGS OF FACT

1.	The evidence of record is insufficient to show that the 
Veteran has a chronic disability manifested by mechanical low 
back pain.  

2.	It is not shown that at any time during the appeal period 
the Veteran's herpes simplex types 1 and 2 has ever involved 
at least 5 percent, but less than 20 percent of total body 
area, affected at least 5 percent, but less than 20 percent 
of exposed areas, or required systemic therapy such as 
corticosteroids or other immunosuppressive drugs, but is 
controlled by prophylactic antiviral medication.  


CONCLUSIONS OF LAW

1.	Service connection is not warranted for low back 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2009).  

2.	A compensable rating for herpes simplex types 1 and 2 is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Codes 7801-7806, 7820 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  January 2007 and June 2008 
letters explained the evidence necessary to substantiate her 
claim, the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  The June 2008 
letter also informed the appellant of disability rating and 
effective date criteria.  July and October 2008 supplemental 
statements of the case (SSOC) readjudicated the matter after 
the appellant was given an opportunity to respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

Regarding the claim for an initial compensable rating for 
herpes simplex types 1 and 2, as the rating decision on 
appeal granted service connection and assigned a disability 
rating and effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Veteran has had ample opportunity to 
respond/supplement the record.  She has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The 
Veteran was afforded a VA examination in February 2007, prior 
to her discharge from active duty and the RO arranged for a 
VA examination in September 2008.  The Veteran failed to 
report for the September 2008 examination.  She has not 
provided any cause for her failure to report, nor has she 
requested another examination.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655.  

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  

Service treatment records include the examination for entry 
into service, dated in January 2003, that showed no pertinent 
abnormality.  A March 2006 treatment report shows that the 
Veteran had tenderness on palpation of the lumbosacral spine.  
The assessments were sacroiliac region sprain and lumbar back 
strain.  In January 2007 the Veteran was evaluated for a 
complaint of lumbar/low back pain of two weeks' duration.  
The onset was described as insidious.  The diagnosis was 
lumbago/sciatica.  

On February 2007 VA examination conducted prior to release 
from active duty, the Veteran had a complaint of low back 
pain, stating that she had occasional pain in the right lower 
back and hip area, which occurred approximately every two 
months.  She occasionally took Aleve for the pain.  Physical 
examination was normal, with no limitation of motion of the 
thoracolumbar spine.  The pertinent diagnosis was mechanical 
low back pain, sporadic, with no objective findings on this 
examination and no residuals.  

The Veteran was scheduled for a compensation examination to 
evaluate her low back in September 2008.  She failed to 
report for the examination.  

The most recent examination report shows that the Veteran has 
been diagnosed with mechanical low back pain, with no 
objective findings and no residuals.  The United States Court 
of Appeals for Veterans Claims (Court) has held that pain 
alone without a diagnosed or underlying malady or condition 
is not a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds, 
259 F.3d 1356 (Fed. Cir. 2001).  

The U.S. Court of Appeals for the Federal Circuit has held 
that lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when a layperson is competent to 
testify to identify the medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  The Veteran's 
description of her symptoms as provided with her claim is not 
challenged.  However, such lay evidence is outweighed by the 
other more probative evidence of record, such as the February 
2007 examination that found no chronic low back disability or 
residual disability as a result of an event in service.  Other 
persuasive evidence cannot be obtained without further 
assistance from the Veteran, who failed to report for an 
examination.  38 C.F.R. § 3.655.  In the absence of proof of a 
current disability there is no valid claim of service-
connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 
(1992).  Accordingly, service connection for low back 
disability is not warranted.

Increased Evaluation

In general, disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected herpes simplex has been rated 
noncompensable under Code 7820.  Under Code 7820, infections 
of the skin not listed elsewhere (including bacterial, 
fungal, viral, treponemal and parasitic diseases) are to be 
rated as disfigurement of the head, face, or neck (Code 
7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118.  

Because the involvement is not on the head, face, or neck, 
and there is no demonstration of scarring, it is more 
appropriately characterized as dermatitis than scars, with 
the predominant disability best rated under Code 7806 (for 
dermatitis).  Dermatitis or eczema warrants a 60 percent 
evaluation if it covers more than 40 percent of the entire 
body, more than 40 percent of exposed areas are affected, or 
if constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12-month period.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body; affecting at least 5 percent, but less than 20 
percent, of exposed areas; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period warrants a 10 percent evaluation.  
Dermatitis or eczema covering less than 5 percent of the 
entire body, affecting less than 5 percent of exposed areas; 
and requiring no more than topical therapy during the past 
12-month period warrants a noncompensable evaluation.  38 
C.F.R. § 4.118.  

On February 2007 VA examination conducted prior to release 
from active duty, the Veteran reported having had two 
separate outbreaks of herpes simplex virus while on active 
duty in 2006.  She was placed on the medication Valtrex, with 
no return of her lesions.  Examination showed the skin to be 
warm, dry and appropriately colored.  There was normal 
turgor, without icterus, cyanosis, ecchymosis, or petechiae.  
There were no rashes, scars with excoriation, induration, 
swelling, redness, heat or keloid formation.  The examiner 
stated that there were no disabilities on examination that 
would cause any impairment in her activity of daily living or 
prevent employability.  The pertinent diagnosis was herpes 
simplex virus 1 and 2, infection controlled with prophylactic 
medication, not causing significant disabilities.  

The Veteran was scheduled for a VA examination in September 
2008, but did not report for the examination.  

For the period of the appeal, the Veteran's herpes virus 
infection has never been reported as involving at least 5 
percent of total body area, affecting at least 5 percent of 
exposed areas, or requiring systemic medication such as 
corticosteroids or immunosuppressive drugs; the treatment 
reported is an antiviral medication.  Significantly, on 
February 2007 VA examination, no active rash or other skin 
disorder such as scarring was found.  Clearly, the criteria 
for a compensable rating under Code 7806 are not met.  

In summary the evidentiary record does not show that at any 
time during the appeal period the Veteran's service connected 
herpes simplex type 1 and 2 has involved manifestations 
warranting a compensable rating.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence, or even allegation, 
suggesting that the disability picture presented by the 
herpes simplex is exceptional or that schedular criteria are 
inadequate the involvement shown is entirely encompassed by 
the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not indicated.  As 
disabilities that would prevent employability have not been 
demonstrated, consideration of entitlement to a total 
disability rating by reason of individual unemployability is 
not appropriate.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason 
of individual unemployability is warranted under the 
provisions of 38 C.F.R. § 4.16).




ORDER

Service connection for low back disability is denied.  

An initial compensable rating for herpes simplex, types 1 and 
2, is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


